UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 13, 2010 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 0-26396 65-0538630 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (305) 593-0770 None Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On July 13, 2010, Benihana Inc. (the “Company”) announced its decision to explore strategic alternatives available to the Company, including a possible sale, in order to maximize shareholder value.The Company does not intend to disclose developments with respect to the progress of its strategic review until such time as the Board of Directors has approved a transaction or otherwise deems disclosure appropriate. Item 8.01 Other Events On July 13, 2010, the Company announced the date of its Annual Meeting of Shareholders and the record date for the Annual Meeting of Shareholders. Item 9.01 Financial Statements and Exhibits (d)Exhibits: Exhibit Number Exhibit Press Release of Benihana Inc. dated July 13, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BENIHANA INC. Dated:July 13, 2010 By: /s/ Richard C. Stockinger Richard C. Stockinger Chief Executive Officer and President 2 EXHIBIT INDEX Exhibit Number Exhibit Press Release of Benihana Inc. dated July 13, 2010 3
